DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in view of Walters (US 20110283990 A1) and Find (US 7172101 B2).
Regarding claim 1, Sazegar discloses a chimney vent cap for controlling flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, the chimney vent cap comprising: 
a base member (52) adapted to receive (i.e., contact) at least a portion of the chimney (50) of the cooking device at a first end (bottom face), the base member defining an opening at a second end (top face, see Fig. 3) through which exhaust gases exiting the chimney pass; and 


Sazegar fails to disclose:
wherein the base member is adapted to receive at least a portion of the chimney within the base member at a first end, and
means adapted to retain the configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking (examined under 112f to be magnets or equivalents)

Walters teaches a chimney vent cap for a cooking device, comprising: a base member (170, Fig. 9) adapted to receive at least a portion of the chimney within the base member at a first end (bottom of member 170), said base member defining an opening at a second end (top of member 170) through which exhaust gases exiting the chimney pass.  
It would have been obvious to a person skilled in the art at the time of invention to modify Sazegar wherein the base member is modified to be adapted to receive at least a portion of the chimney within the base member at a first end, similar to how it is taught in Sazegar, for ease of manufacturing and because the base member design of Walters is stronger.  The cooking device of Sazegar is molded using ceramic material.  It would be difficult to mold the base member (Sazegar, 52) because of its unique shape and because it is so thin.  Moreover, the base member (Sazegar, 52), which is shown as a small annular lip, is a weak point of the cooking device because it is thin and easy to fracture.  Repeated closure of the vent cap would cause stresses and strains on the lip.  And it is easy to imagine that the base member (52) would chip or break off if the user accidentally bumps the base member into a wall or hard Walters teaches a vent cap and chimney design that is easier to manufacture, especially if it were made of a metal or another material that is easy to bend/shape (see para. 47 of Walter teaching where the cap can be made of metal).  The base member is also a stronger design and it would help reinforce the chimney, which is also a weak point of the cooking device.

Find teaches the technique of using magnets (one or more of the magnet pairs 3, 4) to retain a control member (2) relative to a base member (1) (i.e., means adapted to retain the configuration of the control member and the base member …).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar to include means adapted to retain the configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking (i.e., Sazegar is modified to include one or more magnet pairs for holding the configuration between the control member and the base member).  The modification would allow the vent opening to be maintained in the desired configuration, and not close due to accidental impact, or if the lid is opened.  The result is improved convenience and assurance for the user.  Moreover, the magnets provide convenient set points for a degree of opening for the exhaust to flow out.  This allows the user to configure the grill for specific cooking conditions so that the food is cooked consistently each time.     

Regarding claim 2, modified Sazegar discloses wherein the means adapted to retain the configuration of the control member and the base member comprises a magnetic force (via magnets) is utilized to retain the configuration of the control member and the base member.
Regarding claim 3, modified Sazegar discloses wherein the means adapted to retain the configuration of the control member and the base member comprises a magnet capable of exerting the magnetic force sufficient to retain the configuration of the control member and the base member.
Regarding claim 4, modified Sazegar discloses wherein the control member and the base member are pivotally (via pin 58 of Sazegar) connected for rotation therebetween, and wherein the chimney vent cap further comprises a stop (Find teaches a plurality of magnets; at least one of the magnet pairs 3, 4 is the means adapted to retain the configuration of the control member and the base member…, as recited in claim 1, and the other one of the magnet pairs can be considered the stop) adapted to limit angular rotation between the control member and the base member in a first angular direction. 
Regarding claim 5, modified Sazegar discloses wherein the stop comprises a first stop (Find; one of the magnet pairs 3, 4) and the chimney vent cap further comprises a second stop (Find, another one of the magnet pairs 3, 4) adapted to limit angular rotation between said control member and the base member in a second angular direction. 
Regarding claim 6, Sazegar discloses wherein the chimney vent cap comprises a planar surface (bottom face of the control member 54) configured to at least partially occlude the opening defined by said base member. 
Regarding claim 7, Sazegar discloses wherein the chimney vent cap comprises a drip edge (circumferential edge of the control member 54) adapted to at least partially prevent liquid from entering the opening defined by the base member (the circumferential edge creates a seal with the base member to prevent liquid from entering between the circumferential edge and the base member). 
Regarding claim 8, Sazegar discloses wherein the base member defines a central longitudinal axis (central axis of the chimney), and wherein the control member and the base member are configured for relative rotation therebetween about a rotational axis (axis through pivot pin 58) offset from the central longitudinal axis. 
Regarding claim 10, modified Sazegar discloses (see modification made in the rejection of claim 1) a chimney vent cap for controlling flow of exhaust gases from a cooking device having a base and a lid movable relative to the base with the lid having a chimney through which the exhaust gases exit, the chimney vent cap comprising: 
a base member adapted to receive at least a portion of the chimney of the cooking device within the base member at a first end, the base member being adapted to receive exhaust gases flowing from the chimney in a predominant direction, the base member having an opening  at a second end to permit exit of the exhaust gases; 
a control member without holes adapted for selective movement by a user relative to the base member into a plurality of configurations of the control member and the base member to control the flow of exhaust gases from the base member through said opening by occluding the opening using the control member; 
wherein the control member and the base member are operable to control the flow of exhaust gases from the chimney without changing the predominant direction of travel of the exhaust gases and without insertion of the user's fingers into the exhaust gases; and 
a means adapted to retain the respective configuration of the control member and the base member in response to movement of the lid of the cooking device relative to the base of the cooking device during opening or closing of the lid when the cooking device is in use for cooking. 
Regarding claim 11, Sazegar discloses wherein the control member is movable relative to the opening of the base member in a direction substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 12, Sazegar discloses wherein the control member comprises a surface (top face or bottom face of the control member 54) movable in a plane substantially perpendicular to the predominant direction of travel of the exhaust gases. 
Regarding claim 13, Sazegar discloses wherein said chimney vent cap comprises a grip member (56) extending from the control member and beyond the periphery of the base member regardless of the then current configuration of the control member and the base member (if the control member pivoted enough, then the grip member would be outside the periphery of the base, see Fig. 2; note: the periphery could be defined by the outer dimensions of the base member, which means that the grip member is always outside the periphery of the base member), the grip member being adapted for grasping and movement by the user to move the control member relative to the base member and into a different configuration of the plurality of configurations absent insertion of the user's fingers into the exhaust gases.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1) and Find (US 7172101 B2), as applied claim 1, and further in view of Lim (GB 2316601 A).
Regarding claim 9, Sazegar fails to disclose wherein said opening defined by said base member has a non-circular periphery. However, a mere change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening was significant.  See MPEP 2144.04(IV)(B).  Moreover, it is also known in the art where the base member of a vent has a non-circular periphery (see fig. 6 of Lim showing a rectangular shaped base member.  A person may be motivated to have such a configuration to simplify manufacturing, for ease of use, or for stylistic reasons.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sazegar (US 3276440 A) in in view of Walters (US 20110283990 A1) and Find (US 7172101 B2), as applied claim 1, and further in view of Bruno (US 20080230045 A1).
Regarding claim 14, Sazegar discloses wherein the base member and the control member are pivotally connected for relative rotation therebetween about a rotational axis (axis through pin 58), and wherein said grip member is rotatable about the rotational axis along a path always extending outside of the periphery of the base member (the periphery could be defined by the outer dimensions of the base member, which means that the grip member is always outside the periphery of the base member; however, see Bruno below if this explanation is not convincing). 
Bruno teaches a vent cap having a grip member (22, Fig. 1) that is rotatable about the rotational axis (23) along a path always extending outside of the periphery of a base member.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Sazegar wherein said grip member is rotatable about the rotational axis along a path always extending outside of the periphery of the base member.  The motivation to combine is so that the user can keep his hand far from the hot exhaust gas.  The grip member of Bruno also provides more leverage for the user when rotating the control member, thereby making it easier to rotate the control member.  

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762